MEMORANDUM **
The district court did not err in dismissing the petitioner’s habeas corpus petition with prejudice. Appellate counsel’s decision not to raise on appeal the trial court’s denial of a continuance did not fall “below an objective standard of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Because the trial court has considerable discretion with respect to granting continuances, United States v. Tham, 960 F.2d 1391, 1396 (9th Cir.1991), and fully supported its ruling denying the continuance, appellate counsel reasonably could have *400believed this argument would be unsuccessful.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.